Citation Nr: 1743863	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-51 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a traumatic brain injury (TBI), also claimed as memory loss.

6.  Entitlement to an initial disability rating in excess of 10 percent for left foot metatarsalgia, status post left foot stress fractures.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) from November 20, 2007 to August 13, 2008.

REPRESENTATION

Veteran represented by:	Luke D. Wilson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and A.R.


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 2002 to June 2003 and in the United States Army from August 2004 to November 2007, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 (PTSD) and December 2008 (TDIU) rating decisions of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a July 2013 (all other issues) rating decision of the VA RO in Muskogee, Oklahoma.  Jurisdiction over the appeal has been transferred back to Montgomery, Alabama RO.

In October 2014, the Board remanded the claims for the Veteran to be scheduled for a hearing.  He thereafter testified before the undersigned Veterans Law Judge in February 2016.  A hearing transcript is of record.

In May 2016, the Board remanded the issues on appeal for further development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a TBI and entitlement to an initial rating in excess of 10 percent for left foot metatarsalgia, status post left foot stress fractures are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by no more than occupational and social impairment with deficiencies in most areas for the entire appeal period.

2.  The Veteran does not have current hearing loss in either ear to an extent recognized as a disability for VA purposes.

3.  The Veteran's right knee disorder was not incurred during active duty and is not otherwise related to military service; degenerative joint disease of the right knee did not manifest to a compensable degree within one year of separation from service.

4.  The Veteran's left knee disorder was not incurred during active duty and is not otherwise related to military service; degenerative joint disease of the left knee did not manifest to a compensable degree within one year of separation from service.

5.  From November 20, 2007 to August 13, 2008, the Veteran's PTSD did not render him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for entitlement to service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to a TDIU from November 20, 2007 to August 13, 2008 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating Greater than 70 percent for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders, which provides a 70 percent rating when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Initially, the Board notes that all three VA examiners have all diagnosed the Veteran with depressive disorder in addition to PTSD, and have indicated that symptoms of suicidal ideation, depressed mood, and anhedonia are attributable to his depression (as opposed to his PTSD).  Thus, those symptoms will not be considered in rating the severity of his PTSD.  Mittleider v. West, 11 Vet App. 181 (1998).

Moreover, upon review of the totality of the record, the Board finds that the Veteran's PTSD has been manifested by no more than occupational and social impairment with deficiencies in most areas for the entire appeal period, based on symptoms such as near-constant anxiety, impaired impulse control, panic attacks, isolative behavior, difficulty adapting to stressful circumstances, sleep disturbances, and hypervigilance.  The Veteran has credibly described himself as socially isolative, noting that he "look[s] at the house as my safe place, so I don't ever [want to] leave."  See Board Hearing Transcript (Tr.) at 40.  This was also confirmed by his medical assistant, A.R., who testified that he "hardly get[s] out of the house" and that she assists him on a daily basis and does errands for him, including going to stores, dropping off and picking up his dry-cleaning, and going to the bank.  Id. at 39-41.  She mentioned that she even stays at his house overnight when his symptoms are bad, at which times she has heard him "yelling for help" and experiencing "a night terror."  Id. at 40, 42.  The September 2013 VA examiner confirmed that the Veteran had near-constant anxiety and his wife reported that he had anxiety attacks while driving.  The Veteran testified that he does not trust himself to drive, and A.R. recalled an incident in which "he started panicking and freaking out and I was the one driving and he was just the passenger.  So [since] then I wouldn't trust him to drive."  Id at 39.  Additionally, the Veteran has demonstrated impaired impulse control during the appeal period.  At his March 2008 VA examination, he reported that he threatened to kill his ex-wife, was arrested, and had an emergency restraining order placed against him.  The examiner noted homicidal ideation, episodes of violence, and inappropriate behavior.  His wife has also reported that he had made threatening comments towards her.  See September 2013 examination report.  The Veteran also reported a confrontation with his ex-boss, in which he threatened to assault him.  Id.  This symptomatology is reflective of occupational and social impairment with deficiencies in most areas.

A higher rating of 100 percent is not warranted at any point during the appeal period, as the Veteran has never demonstrated symptoms of similar severity, frequency, or duration as to those contemplated by the 100 percent criteria.  While total occupational impairment is demonstrated beginning in August 2008, total social impairment is not reflected.  In this regard, VA examination reports and treatment records do not show a deficiency in judgment, or insight, and the Veteran's thought process and communication have consistently been described as normal.  Additionally, the Veteran has never been found to be disoriented to place or time or unable to maintain a minimum level of hygiene, and has been found competent to manage his financial affairs.  See March 2008, March 2010, September 2013, and December 2016 VA examination reports.  

As noted above, passive homicidal ideation was endorsed, but only once during the 10-year appeal period, and since then the Veteran has consistently denied any intent or plans of hurting others.  Similarly, while the Veteran testified as to hearing helicopters, he has either specifically denied or not endorsed delusions and hallucinations at other points during the appeal period.  See id.; May 2016 VA treatment record.  Thus, neither homicidal ideation nor delusions and hallucinations are "persistent" and do not support a total rating.  Although he has reported memory loss, there is no competent and credible evidence of such severe memory loss associated with a 100 percent rating.  Socially, the Veteran does maintain a relationship with his mother and siblings, as he indicated that they come over and assist him when A.R. is unavailable, and although he has been divorced, he is currently married and expecting a child.  There are no other symptoms throughout the appeal period reflective of total social impairment.  Therefore, a 100 percent schedular rating is not warranted at any point during the appeal period.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In some circumstances, certain chronic disabilities, including sensorineural hearing loss and arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Bilateral Hearing Loss

The Veteran asserts that he has a current bilateral hearing loss disability as a result of exposure to acoustic trauma "due to shooting firearms and loud explosions."    See VA Form 21-526.  Specifically, he testified that he experienced noise exposure from suicide bombs, chlorine bombs, and weapons fire during his 15 months of service in Iraq.  See Board Hearing Tr. at 26.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's in-service noise exposure is not in dispute, nor is his receipt of a physical profile of H-2 during active duty, indicative of less than normal hearing.  However, the Board finds that service connection for bilateral hearing loss is not warranted because no current hearing disability exists.  

The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Neither of these criteria is met.  The Veteran filed his claim for service connection for hearing loss in February 2012, and there is no evidence of a diagnosis of bilateral hearing loss for VA purposes in the evidence dated prior or at the time of the filing of his claim.  In this regard, the February 2006 reference audiogram discussing the Veteran's "H-2" hearing profile does not meet the criteria of 38 C.F.R. § 3.385, in that there was only one reading above 26 decibels in the left ear.  Nor do any other in-service audiograms or examinations demonstrate hearing loss for VA purposes.  

After service, the Veteran's hearing was not tested again until he was afforded a VA examination in May 2013.  Speech audiometry revealed a Maryland CNC speech discrimination score of 96 percent in the right ear and 100 percent in the left ear, and revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
10
LEFT
20
20
15
20
15

He was afforded another VA examination in December 2016.  Speech audiometry revealed a Maryland CNC speech discrimination score of 96 percent in both the right and left ears, and revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
15
15
10
10
10

These findings do not demonstrate bilateral hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Moreover, given the lack of current hearing loss, to include within the one year period following service separation, presumptive service connection is not available.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

To the extent the Veteran asserts that he has bilateral hearing loss, although he is competent to report the symptoms he observes, such as decreased hearing ability, he is not competent to report that he has a hearing loss disability, because such a determination requires specific audiometric findings.  Jandreu v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
Thus, as the first element of service connection is not met at any point during the appeal period, the claim fails on this basis alone.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of present disability there can be no successful claim); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).

Right and Left Knee Disabilities

The Veteran asserts that his right and left knee disorders are due to the cumulative impacts of having been in the military.  Specifically, he testified that his bilateral knee problems are due to wear, tear, and stress from running and marching in service.  See Board Hearing Tr. at 31.

The evidence of a current right knee disorder is not in dispute, as the Veteran has been diagnosed with degenerative joint disease.  See May 2013 and December 2016 VA examination reports.  To the extent there is any disparity regarding a current left knee disorder, the Board affords the Veteran the benefit of the doubt and finds that he has degenerative joint disease in his left knee.  Id.  Accordingly, the first element of service connection is met for both knees.

Regarding the second element, in-service incurrence of a disease or injury, a February 2005 service treatment record reflects that the Veteran's complained of right knee pain, which had started two days prior without trauma, and was diagnosed as a "possible sprain or strain."  Additionally, the Veteran credibly testified as to wear and tear injuries to his knees during service.  Thus, the second element of service connection is also established.

Regarding the last element, nexus, the only competent opinion of record is against claims.  Specifically, the December 2016 VA examiner opined that it was less likely than not that the Veteran's bilateral knee disorder was caused by or related to service, to include any cumulative effects due to the impacts of service, including explosions, wear, tear and stress from running and marching.  The examiner, who acknowledged consideration of the Veteran's history of knee pain since his more recent period of active duty, highlighted the fact that the Veteran's service treatment records contained only one incident of right knee pain, without any chronic symptoms.  She further explained that his current knee symptoms, based on examination and imaging, are consistent with age and normal use.  In addition, she indicated that the Veteran's knee disorders are more current, and not due to any chronic conditions, as he went to a walk-in assessment for his right knee years after service and voiced no left knee complaints.  See May 2013 VA treatment record.  Further, the treating VA physician diagnosed the Veteran with a right knee sprain, which had an onset only one month ago.  Id.  This opinion is highly probative, as it was rendered based on an interview and physical examination of the Veteran, considers the Veteran's pertinent history, and contains a detailed rationale.

There is no competent opinion to the contrary.  To the extent that the Veteran asserts that his right and left knee disorders are the result of his active duty service, the Board finds that he is not competent to do so, as the determination as to the etiology of degenerative joint disease is a complex medical question that is beyond the ken of a layperson.  See Jandreau, supra.

Furthermore, service connection is not warranted under 38 C.F.R. § 3.317.  Although the Veteran served in Southwest Asia, the preponderance of the medical evidence of record establishes that the Veteran's current bilateral knee disorders do not fall under the Gulf War guidelines.  Specifically, the Veteran's bilateral knee disorders have been clinically diagnosed as degenerative joint disease, and therefore, is a condition with a clear and specific etiology and diagnosis.  Thus, service connection under the provisions of 38 C.F.R. § 3.317 are not warranted.  
Additionally, there is no evidence that the Veteran's right and left knee arthritis manifested to a compensable degree within a year of service to allow for presumptive service connection for a chronic disease.  Instead, the first evidence of degenerative joint disease is in 2013, approximately 5 years after service.  For similar reasons, a nexus through a continuity of symptomatology is not available.  See Walker, supra.  

Accordingly, the preponderance of the evidence is against the claim of service connection for right knee and left knee disorders.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.

TDIU from November 20, 2007 to August 13, 2008

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran has been awarded a TDIU beginning August 14, 2008.  He asserts that his PTSD prevented him from securing or following any substantially gainful employment prior to that date, specifically from November 20, 2007 to August 13, 2008.  He meets the schedular criteria for a TDIU as of November 20, 2007.  38 C.F.R. § 4.16(a).  Accordingly, what remains to be determined is whether the functional impairment associated with his PTSD is of such nature and severity as to render him unable to secure or follow a substantially gainful occupation during this period.

Initially, the Board notes that while the Veteran reports that he has been unemployed since November 20, 2007 (see November 2008 VA Form 21-8940), other evidence of record shows that he was in fact working during the period from November 20, 2007 to July 15, 2008.  Specifically, a January 2008 VA treatment record reflects the Veteran's reports of working at a desk job overseeing construction.  Months later, he reported working full time as a project manager at a drywall company, but was concerned about losing his job due to ongoing divorce proceedings and going to VA appointments.  March 2008 VA treatment record.  The Veteran's last day of employment with the drywall company was on July 16, 2008.  See December 2008 Statement from DrywallSouth, LLC.  

The Board acknowledges that the Veteran may have had periods of unemployment between November 20, 2007 to July 15, 2008, and was unemployed from July 15, 2008.  However, unemployment and/or underemployment are not equivalent to unemployability.  Here, the competent evidence of record does not reflect the Veteran was unable to work due to his PTSD.  Significantly, the March 2008 VA examiner found that the Veteran was not precluded from working due to his PTSD, and instead, his current level of PTSD symptomatology would cause decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, which is certainly contemplated by the 70 percent rating assigned. 38 C.F.R. § 4.1.  

Accordingly, given the competent and credible evidence of record, the Board finds that the Veteran's PTSD did not render him unable to secure or follow a substantially gainful occupation from November 20, 2007 to August 13, 2008.  


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

From November 20, 2007 to August 13, 2008, a TDIU is denied.


REMAND

Remand is warranted for the Veteran's claim of entitlement to service connection for TBI because the December 2016 VA examination report is inadequate.  Specifically, the examination report contains contradictory findings, as the examiner noted there were "no complaints of impaired memory, attention, concentration or executive functions."  However, in the preceding paragraph, the examiner transcribed the Veteran's report of medical history that noted otherwise.  Furthermore, in her opinion she provided that the rationale was in the "summary below," but the space below is void except for a signature line.  Therefore, it is unclear whether it was written in error or if part of the examination report is missing.  Thus, another VA examination and opinion is necessary to determine the nature and etiology of his TBI claim.  

Regarding his left foot disability, the Veteran presented for VA examinations in May 2013 and December 2016.  These examinations are not adequate under the provisions of the recent case Correia v. McDonald, 28 Vet. App. 158 (2016).  In this decision, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this regard, the December 2016 VA examiner determined that passive range of motion testing was "not medically appropriate," but did not provide a rationale for this conclusion.  Also, the examiner failed to measure the range of motion for the opposite undamaged right foot.  Accordingly, an updated VA examination consistent with the requirements set forth by Correia and a retrospective opinion is needed.  Any outstanding treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.
2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then schedule the Veteran for a VA examination with an examiner other than the May 2013 and December 2016 examiners to determine the nature and etiology of his TBI, also claimed as memory loss.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all TBI diagnoses since February 2012.  If a diagnosis of a TBI is not warranted, please reconcile this finding with the diagnosis of the same in a February 2012 VA treatment record and a December 2015 statement by A.R.  

(b) For any TBI diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that the TBI had its onset in service or is otherwise related to service, to include as a result of the documented April 2003 head laceration and August 2007 headache and memory difficulties therein.  In addressing this question, please consider the Veteran's statement that a suicide bomber set off "the most deafening, earth shattering" chlorine bomb, which "had to be a real contributing factor" to his TBI (see Board Hearing Tr. at 35), as well as his assertions that his TBI is due to mustard gas exposure, roadside bombs, or IEDs, and that a blast in Iraq resulted in his loss of consciousness.  See October 2012 VA treatment record.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4. Then schedule the Veteran for a VA examination with an examiner other than the December 2016 VA examiner to assess the current nature and severity of his service-connected left foot disability.  The entire claims file should be made available to and reviewed by the examiner and all findings reported in detail, to include the following:

Full range of motion testing must be performed where possible, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint, if possible.  If the examiner is unable to conduct the required testing, concludes that the required testing is not necessary in this case, or is not medically appropriate, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since January 2012) in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A complete rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

5. Then readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


